Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 
Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 7/19/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18, 20-24, 35-38, 41-45, 47, and 49 is rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2030469) in view of Kilburn (GB 464690), Adamic (US 5785743), and Landells (US 3216779).
Regarding Claims 18, 20-24, 35-37, 41-45, and 47, Richter teaches a method of manufacturing a surface-modified region on a substrate material, comprising the following steps:
a)    providing a paper substrate, wherein the substrate comprises on at least one side a coating layer comprising a salifiable alkaline or alkaline earth compound (carbonates of alkaline earth metals, pg. 1 col. 2 ln. 5-50), and
b)    applying a liquid treatment composition comprising an acid onto at least one region of the coating layer of the substrate so that the acid reacts with the salifiable alkaline or alkaline earth compound in the coating layer of the substrate to form at least one surface-modified region on and/or within the coating layer of the substrate (pg. 1 col. 2 ln. 52-pg. 2 col. 1 ln. 13), wherein the acid is sulphuric acid (pg. 2 col. 1 ln. 10).
or of lower filler content than that of other areas, pg. 1 col. 2 ln. 45-55).  
Richter does not explicitly teach the claimed coating methods; however, Kilburn teaches parchment paper treatment wherein the acid is applied by bath, spray, or as a pattern by printing (pg. 2 col. 2 ln. 70-90).  Furthermore, Adamic teaches organic acids suitably applied on paper substrates by inkjet printing (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the application method of Richter to include printing methods, as in Kilburn, and ink jet printing methods, as taught in Adamic, because they are known methods of applying parchmentizing organic acids and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the paper of Richter with application methods as taught in Kilburn and Adamic.
Richter does not explicitly teach a phosphoric acid treatment; however, Landells teaches sulfuric acid and phosphoric acid are suitable for parchmentizing agents (col. 4 ln. 44-55).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Richter to include phosphoric acid, as suggested by Landells, because Landells teaches it is a suitable parchmentizing agent and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the paper of Richter with an agent as taught in Landells.
Richter does not explicitly teach the claimed concentrations; however, Landells teaches acid concentrations being selected based on material treated and determinative of the temperature employed and the time required for treatment (col. 4 ln. 44-col. 5 ln. 13). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Regarding Claim 38, Richter does not explicitly teach a combination of a claimed compound and a salt; however, Richter teaches various fillers including salts (pg. 1 col. 2 ln. 5-26).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Richter to include any combination of the taught components, as suggested by Richter, because they are all known fillers in the parchment paper art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the paper of Richter with any combination of the taught fillers.
Regarding Claim 49, Richter teaches washing (pg. 2 col. 1 ln. 10-13).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2030469) in view of Kilburn (GB 464690), Adamic (US 5785743), and Landells (US 3216779) as applied to claims 18, 20-24, 35-38, 41-45, 47, and 49  above, and further in view of Kaira (US 2010/0006246).
Regarding Claim 19, Richter does not explicitly teach drying the coating layer; however, Kaira teaches a method of insitu reaction of sulfuric acid and calcium carbonate in a paper product ([0014]) wherein the acid component is added to the formed web ([0021]), i.e. dried at least to some degree.  Kaira teaches the fiber pulp dehydrated before adding the acidic components ([0018]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Richter to include some drying before adding the acid component, as suggested by Kaira, .

Claim 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2030469) in view of Kilburn (GB 464690), Adamic (US 5785743), and Landells (US 3216779) as applied to claims 18, 20-24, 35-38, 41-45, 47, and 49 above, and further in view of Schoelkopf (EP 2626388).
	Regarding Claim 25-29, Richter teaches the fillers are in finely pulverent condition as they are in ordinary papermaking practice.  Richter does not explicitly teach the calcium carbonate is ground calcium carbonate, a precipitated calcium carbonate, a surface-treated calcium carbonate, or any mixture thereof or the claimed particle size; however, precipitated calcium carbonate ([0072]) and 
particles having the size 0.14 microns are known in the paper making art (Schoelkopf , [0076]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Richter to include precipitated calcium carbonate having a size of 0.14 microns, as taught in Schoelkopf, because it is a known calcium carbonate used in papermaking practice and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the paper of Richter with the carbonate as taught in Schoelkopf.

Claim 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2030469) in view of Kilburn (GB 464690), Adamic (US 5785743), and Landells (US 3216779) as applied to claims 18, 20-24, 35-38, 41-45, 47, and 49 above, and further in view of Fan (Fan, Starch-Sodium Stearate Complex Modified PCC filler and its application in papermaking, BioResources, 7(3), pg. 3317-3326).
.

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2030469) in view of Kilburn (GB 464690), Adamic (US 5785743), and Landells (US 3216779) as applied to claims 18, 20-24, 35-38, 41-45, 47, and 49 above, and further in view of Opfermann (US 1879443).
Regarding Claim 48, Richter does not explicitly teach a protective layer; however, wax or gelatin coatings for reducing friction of parchment papers is known in the art (Opfermann pg. 1 ln. 55-60).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the parchment paper of Richter to include a protective layer, as taught in Opfermann, because protective top coats are known in the parchment paper art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the paper of Richter with a protective overcoat as in Opfermann. 

Response to Arguments
Applicant’s arguments, see remarks and amendment to remove sulphuric acid, filed 2/18/2021, with respect to the previous prior art rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Landells (US 3216779) as discussed above.

Applicant's other arguments filed 2/18/2021 have been fully considered but they are not persuasive.
Applicant argues support for a coating layer that covers the entire side(s) of the at least one side of the substrate can be found at originally filed claim 2, and in the originally filed specification at p. 3, 11-12, p. 36, 13-18, p. 38, 1-6, and p. 56, 16-21.   In response to applicant’s argument, the cited portions of the original disclosure do not provide support for the claimed limitation.
Applicant argues Dennison does not teach or disclose any of the specific printing methods provided in Applicant's claims and the rejection has not provided a reasonable expectation of success for printing as a whole, when combined with Richter and Adamic. In response to applicant’s argument, as discussed in the rejection Adamic teaches ink jet printing (applicant’s claimed printing method) as a suitable printing method.
Applicant argues Richter requires acid concentrations of 70-75% and Adamic states that 20% acid is the highest concentration of acid it can use.  Applicant argues modifying Richter to use Adamic's inkjet printhead (as proposed by the rejection) would render Richter unsatisfactory for its intended purpose by forcing Richter to use the unacceptably low acid concentration and using Adamic's inkjet printhead at Richter's high acid concentration.  Applicant argues modifying Richter by lowering its acid concentration would change the principle of operation of Richter, because Richter never uses (or discloses or teaches) any acid concentration below 70%. Applicant argues one of ordinary skill would recognize that modifying Richter with Adamic's and Dennison's teaching would go against the teachings of Adamic.  In response to applicant’s argument, Richter does not teach the units of the disclosed acid strength concentration (typically reported as v/v; could also be w/w, w/v, etc.) and these measurements 
Applicant argues they disagree with the other obviousness rejections and the other references do not cure the deficiencies; however, this is not convincing as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/TABATHA L PENNY/Primary Examiner, Art Unit 1712